Fish, C. J.
1. Where on the trial of an action for a personal injury the plaintiff, while on the stand as a witness, admitted that he had not made complaint in reference to the injury to any one save his wife until some days after he -was injured, and other testimony was also admitted to show that he had made no complaint on the night of the injury, exclusion of the testimony of still another witness tending to show that he heard no complaint will not, even if admissible on account of the opportunity of such witness to have heard such complaint if made, require the grant of a new trial, after verdict in favor of the plaintiff.
2. There was sufficient evidence to support the verdict.
*25August 10, 1910.
Action "for damages. Before Judge Reagan. Pike superior court. January 30, 1909.
C. E. Battle and Hoivell Hollis, for plaintiff in error.
_ Westmoreland Brothers and E. 0. Armistead, contra.
3. Tlie remaining ground of the motion for a new trial was not meritorious, and requires no discussion.

Judgment affirmed.

Beck, J., absent. The other Justices concur.